PER CURIAM.
It was incorrectly stated in the opinion (225 Fed. 734, ——C. C. A. -) that the Metropolitan receivers had paid the special franchise tax for 1907 due in October of that year. This, however, in no way affects the decision, whose purpose was to define the manner in which the account should be stated between the receivers and the Second Avenue Railroad OoinI>any, viz.: That down to June i, 1908, the receivers should be charged for úse and occupation with an amount equal to the stipulated rent, and thereafter to November 13, 1908, only with the net earnings of the road. As the receivers have not paid the tax in question, they must be charged with it. The motion for a rehearing is denied.